In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00092-CV




IN RE: THE ESTATE OF BILLY RAY PICKETT, DECEASED




        On Appeal from the County Court at Law
               Hopkins County, Texas
              Trial Court No. P11-13427




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION
          Joe Bill Boyd appeals from the trial court’s June 16, 2014, “Order Granting Bill of

Review.”      By letter of December 11, 2014, we notified Boyd that it appeared we lacked

jurisdiction over this appeal because the order appealed from is neither a final judgment nor an

appealable order. We afforded Boyd ten days to demonstrate proper grounds for our retention of

the appeal. Having received no response, we sua sponte consider our jurisdiction over the

appeal.

          Our jurisdiction is constitutional and statutory in nature. See TEX. CONST. art. V, § 6;

TEX. GOV’T CODE ANN. § 22.220 (West Supp. 2014). This Court has jurisdiction to decide

appeals from final judgments and from interlocutory orders as permitted by the Texas

Legislature. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); Ruiz v. Ruiz, 946
S.W.2d 123, 124 (Tex. App.—El Paso 1997, no writ) (per curiam). The trial court’s June 16

order granting a bill of review is not a final judgment; rather, it is an interlocutory order. See

Tesoro Petroleum v. Smith, 796 S.W.2d 705, 705 (Tex. 1990) (per curiam); Ponce v. Post, No. 6-

14-00010-CV, 2014 WL 1356684, at *1 (Tex. App.—Texarkana Apr. 14, 2014, no pet.) (mem.

op.). “A bill of review which sets aside a prior judgment but does not dispose of all the issues of

the case on the merits is interlocutory in nature and not a final judgment appealable to the court

of appeals or the supreme court.” Tesoro, 796 S.W.2d at 705. The judgment from which the

appeal is taken in this case is of the same nature as the one addressed in Tesoro. It grants a bill

of review and orders a new trial. Accordingly, the judgment does not dispose of all issues in the

case, is interlocutory, and is not a final, appealable judgment.


                                                  2
      Accordingly, we dismiss the appeal for want of jurisdiction.




                                           Bailey C. Moseley
                                           Justice

Date Submitted:     January 15, 2015
Date Decided:       January 16, 2015




                                              3